                                                             June 12, 2019
Hon. Lorna G. Schofield
United States District Judge
Southern District of New York
Thurgood Marshall United States Courthouse
40 Foley Square
New York, NY 10007

       Re: 18-cv-4023, Rosario v. City of New York

Dear Judge Schofield:
        Plaintiff writes to oppose Defendants’ extraordinary request to brief one of their
anticipated Daubert motions more than six weeks before the close of expert discovery. D.E. 117.
Plaintiff also opposes their improper request, made in a footnote, that the Court either decide
their proposed motion in eight days or extend the expert discovery schedule indefinitely while
the motion is pending. Id. at 4 n.5. Defendants do not and cannot cite any reason why this Court
should deviate from its scheduling order and grant them an unfair litigation advantage by
extending their time to prepare a rebuttal export report and allowing them to tailor that report to
the Court’s Daubert rulings. And their proposal would require two separate rounds of Daubert
briefing—a departure from the norm that Defendants have not come close to justifying. Plaintiff
respectfully asks that the Court deny Defendants’ motion and schedule briefing on all Daubert
motions from both parties after the August 2, 2019 close of expert discovery.

        Defendants do not and cannot challenge the bulk of Dr. Jennifer Dysart’s expert
testimony. They concede Dr. Dysart’s qualifications as an expert witness on eyewitness
identification. See D.E. 117 at 2. Indeed, Dr. Dysart is one of the most accomplished experts in
her field who has trained judges, lawyers, and police officers on the importance of following
proper procedures to prevent prejudicial misidentifications. See Ex. 1 (Dr. Dysart’s CV).
Defendants also do not quibble with the science of eyewitness identification, which has been the
routine subject of expert testimony in this circuit for over 20 years. See, e.g., United States v.
Jordan, 924 F. Supp. 443, 448–49 (W.D.N.Y. 1996) (holding eyewitness expert testimony was
useful for helping jury evaluate the accuracy of eyewitness testimony). Nor can Defendants
credibly claim that such testimony would not be relevant here, where Plaintiff spent more than
20 years wrongfully imprisoned due to two eyewitness identifications caused by police
misconduct.

        Instead, as they admit, Defendants primarily seek to exclude Dr. Dysart from testifying
on proper police practices, a subject that her report only briefly touches upon (but on which she
is wholly qualified to opine). See D.E. 117 at 2 (“The thrust of defendants’ issue with Dr. Dysart
is not her qualifications as an eyewitness expert, but…as a police practices expert.”). Based on
the many documents she reviewed, including NYPD training materials and Defendants’ own
testimony, Dr. Dysart posits that the misconduct alleged would have violated the NYPD’s
policies and Defendants’ training on identification procedures. Those opinions are well within
Dr. Dysart’s expertise as an experienced instructor on proper identification procedures and
should be admitted. But even if they were not, the vast majority of Dr. Dysart’s expert opinions
would be unaffected. 1 Defendants’ motion, even if granted, would therefore not entirely preclude
Dr. Dysart from testifying at trial and would not achieve Defendants’ explicitly stated goal of
saving the City of New York money by foregoing a rebuttal expert. See D.E. 117 at 4 n.5.

        Defendants’ proposal to brief one Daubert motion amid expert discovery while reserving
their option of bringing additional Daubert motions afterward should be denied. Plaintiff
respectfully requests that the Court schedule all Daubert briefing from both parties to take place
after the close of expert discovery.


                                                                          Respectfully,

                                                                          /s/ Richard Sawyer
                                                                          Richard Sawyer
                                                                          Attorney for Plaintiff
                                                                          Richard Rosario
CC: All counsel (Via ECF)




1
  The remainder of Defendants’ kitchen-sink arguments distort specific opinions made in Dr. Dysart’s densely
argued, 27-page expert report. For example, Defendants wrongly suggest that Dr. Dysart applied her analysis on
cross-race identification to both witnesses, whereas her report explicitly stated that it applied only to one. Compare
D.E. 117 at 3 with Ex. 2 (Dysart report) at 13 (“cross-race identification is relevant to the selection of Mr. Rosario by
Mr. Davis.” (emphasis added)).

                                                           2
